DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "an image capturing unit configured to capture a second image" in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Objections
Claim 10 is objected to because of the following informalities:  There is no support in the Specification for “wherein the image capturing unit is detachably attached to the printing apparatus” in claim 10.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Pub. No. US 20030133139 to Robinson in view of US Patent 5122973 to Venner.


           Regarding claim 1, Robinson discloses a method for operating a user computing device, the method comprising (paragraph 26; operator operating printer device (user computing device)):
       determining, by a processor, a first location of a machine readable indicia in a first image (paragraph 27, 31-34; first location of markings/barcodes (machine readable indicia) is determined in the PDL data by the raster image processor);
       transmitting, by the processor, an instruction to a printing apparatus to print on a print media to generate printed content, wherein the instruction comprises the stream and the first location of the machine readable indicia (paragraph 32-34; print instruction in s530 to print content including location of print integrity marking in the PDL stream wherein PDL stream is print instruction); and
        causing, by the processor, an image capturing unit to capture a second image of a portion of the printed content based on the first location of the machine readable indicia, wherein the portion of the printed content is at a second location in the printed content (paragraph 31-34; first location of markings is determined in the PDL data; in s525 capturing device location is adjusted (second location) based on first location determined in s520; capturing device captures second image at the adjusted position (portion of printed content being second location) using first location), and wherein the second location in the printed content corresponds to the first location of the machine readable indicia in the first image (paragraph 31-34; first location of markings is determined in the PDL data; in s525 capturing device location is adjusted (second location) based on first location determined in s520 and capturing image at this second location in the printed content ).
However Robinson does not disclose 
       converting, by the processor, the first image to a bit stream;
       wherein the instruction comprises the bit stream
       Venner discloses converting, by the processor, the first image to a bit stream;
       wherein the instruction comprises the bit stream (column 6, lines 50-68; column 7, lines 1-25, 45-60; CPU controls transforming of page data (first image) into bit stream data which is then transmitted to printer engine as print instruction).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Robinson as taught by Venner to provide bit stream conversion process for print data.
        The motivation to combine the references is to provide faster printing process using multiple processors including dedicated processors for performing the bitmap process and page processing (column 2, lines 20-42).












           Regarding claim 6, Robinson discloses the method of claim 1, wherein the portion of the printed content includes the machine readable indicia (paragraph 34; image capture device location is adjusted to the portion on printed content having the integrity marking).




Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Pub. No. US 20030133139 to Robinson in view of US Patent 5122973 to Venner further in view of US Patent Application Publication Pub. No. US 20020044689 to Roustaei.

           Regarding claim 2, Robinson in view of Venner does not disclose the method of claim 1, further comprising scaling the first image to generate a scaled first image.
           Roustaei discloses further comprising scaling the first image to generate a scaled first image (paragraph 32, 36; the binary bitmap (first image) is scaled by the down sampling unit 151 to generate scaled down image by sampling).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Robinson in view of Venner as taught by Roustaei to provide scaling of image data.
        The motivation to combine the references is to reduce processing time by down sampling data to reduce amount of data for processing (paragraph 32).



           Regarding claim 3, Roustaei discloses the method of claim 2, wherein first location of the machine readable indicia is determined based on the scaled first image (paragraph 29, 32-34, 37-38; bounding box definition unit 153 determines first location/coordinates of bounding box that contain the optical code (machine readable code) as first location of the optical code in the down-sampled binary bitmap data).



Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Pub. No. US 20030133139 to Robinson in view of US Patent 5122973 to Venner further in view of US Patent Application Publication Pub. No. US 20020044689 to Roustaei further in view of US Patent No. 6002844 to Kishida.
        Regarding claim 4, Robinson does not disclose the method of claim 2, wherein the second location in the printed content is determined based on at least the scale ratio and/or one or more mechanical parameters.
        Kishida discloses wherein the second location in the printed content is determined based on at least the scale ratio and/or one or more mechanical parameters (column 11, lines 56-67; column 12, lines 1-11; the print position/coordinate of barcode is the second location of the barcode in the printed label that is used by the barcode checking unit to detect and read barcode; the print position/coordinate of barcode is based on “mark detection position” (mechanical parameter) that is used for print positioning).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Robinson in view of Venner further in view of Roustaei as taught by Kishida to provide determination of machine readable code location in the actual printed output.
        The motivation to combine the references is to provide communication of printing parameter such as calculated print position information using position of detected marks to the print output evaluation unit such as a printed barcode checking unit so that the barcode checking unit knows where to capture the printed barcode in the printed output using timing information based on provided calculated position information (column 11, lines 55-67; column 12, lines 1-18; column 6, lines 41-55).


Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Pub. No. US 20030133139 to Robinson in view of US Patent 5122973 to Venner further in view of JP 2015102574 to Ishi.

           Regarding claim 5, Robinson does not disclose the method of claim 1, further comprising scaling, by the processor, the first image based on a scale ratio, wherein the instruction further comprises the scale ratio.
           Ishi discloses scaling, by the processor, the first image based on a scale ratio, wherein the instruction further comprises the scale ratio (paragraph 47; print data (first image) is scaled by ratio; print data instruction transmitted that includes scale ratio).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Robinson as taught by Ishi to provide scaling of image data based on ratio.
        The motivation to combine the references is to provide scaling down of print image data to compensate for enlargement of the toner image for printing (paragraph 2, 47).


Claim(s) 7, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Pub. No. US 20030133139 to Robinson in view of US Patent 5122973 to Venner further in view of US Patent Application Publication Pub. No. US 20120218540 to Ishimi.
           Regarding claim 7, Robinson does not disclose the method of claim 1, further comprising grading, by the processor, the machine readable indicia in the second image.
           Ishimi discloses further comprising grading, by the processor, the machine readable indicia in the second image (paragraph 268-270, 276; barcode indicia printed on medium is scanned by verifier to generate second image and the second image is graded ).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Robinson as taught by Ishimi to provide grading of barcode image data.
        The motivation to combine the references is to provide grading of barcode image so that the readability of the barcode image can be assessed based on its grade value (paragraph 276).

       Regarding claim 19, Robinson discloses a system comprising:
       a printing apparatus comprising (paragraph 34-35; printer for printing document):
       an image capturing unit configured to capture (LIMITATION INTERPRETED UNDER 35 U.S.C. 112(F) AS THE scanner) a second image of a portion of the printed content (paragraph 34, 40; image capture device capturing second image of printed content); and
        wherein the processor is configured to receive an input from a user pertaining to printing the first image (paragraph 25-26; operator submits (input) print job (First image));
        determine a first location of a machine readable indicia in the first image (paragraph 27, 31-34; first location of markings/barcodes (machine readable indicia) is determined in the PDL data (first image) by the raster image processor), 
        determine a second location of the machine readable indicia in the printed content based on the first location of the machine readable indicia in the first image (paragraph 31-34; first location of markings is determined in the PDL data; in s525 capturing device location is adjusted to a second location based on first location determined in s520; capturing device captures second image at the adjusted position (portion of printed content being second location) using first location), and 
         cause the image capturing unit to capture the second image of the portion of the printed content based on the second location of the machine readable indicia (paragraph 31-34; in s525 capturing device location is adjusted to a second location based on first location determined in s520; capturing device captures second image at the adjusted position (portion of printed content being second location) using first location). 

       However Robinson does not disclose a print head configured to print a first image on print media to generate a printed content; and a user computing device communicatively coupled with the printing apparatus via a network, wherein the user computing device comprises a processor configured to:  
             convert the first image to a bit stream; 
             causing the bit stream to be printed via the print head to generate the printed content on the print media.
        Venner discloses a print head configured to print a first image on print media to generate a printed content (column 4, lines 18-24;; column 6, lines 50-68; column 7, lines 1-25, 45-60; printer engine (printhead) to print on medium); and a user computing device communicatively coupled with the printing apparatus via a network (column 4, lines 18-27; workstation combined with front end (user computing device) coupled to printer 14 via network shown in Fig. 1),  convert the first image to a bit stream; causing the bit stream to be printed via the print head to generate the printed content on the print media (column 4, lines 18-24; printer engine (printhead); column 6, lines 50-68; column 7, lines 1-25, 45-60; CPU controls transforming of page data (first image) into bit stream data which is then transmitted to printer engine as print instruction to print on medium).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Robinson as taught by Venner to provide bit stream conversion process for print data.
        The motivation to combine the references is to provide faster printing process using multiple processors including dedicated processors for performing the bitmap process and page processing (column 2, lines 20-42).

       However Robinson does not disclose wherein the processor is configured to grade the machine readable indicia in the second image.
       Ishimi discloses wherein the processor is configured to grade the machine readable indicia in the second image (paragraph 268-270, 276; barcode indicia printed on medium is scanned by verifier to generate second image and the barcode in second image is graded).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Robinson as taught by Ishimi to provide grading of barcode image data.
        The motivation to combine the references is to provide grading of barcode image so that the readability of the barcode image can be assessed based on its grade value (paragraph 276).


Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Pub. No. US 20030133139 to Robinson in view of US Patent 5122973 to Venner further in view of US Patent Application Publication Pub. No. US 20120218540 to Ishimi further in view of US Patent No. 6002844 to Kishida.

           Regarding claim 20, Robinson does not disclose the system of claim 19, wherein the second location in the printed content is determined based on at least the scale ratio and/or one or more mechanical parameters. 
          Kishida discloses wherein the second location in the printed content is determined based on at least the scale ratio and/or one or more mechanical parameters (column 11, lines 56-67; column 12, lines 1-11; the print position/coordinate of barcode is the second location of the barcode in the printed label that is used by the barcode checking unit to detect and read barcode; the print position/coordinate of barcode is based on “mark detection position” (mechanical parameter) that is used for print positioning).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Robinson in view of Venner further in view of Ishimi as taught by Kishida to provide determination of machine readable code location in the actual printed output.
        The motivation to combine the references is to provide communication of printing parameter such as calculated print position information using position of detected marks to the print output evaluation unit such as a printed barcode checking unit so that the barcode checking unit knows where to capture the printed barcode in the printed output using timing information based on provided calculated position information (column 11, lines 55-67; column 12, lines 1-18; column 6, lines 41-55).





Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Pub. No. US 20030133139 to Robinson in view of US Patent 5122973 to Venner further in view of US Patent Application Publication Pub. No. US 20020044689 to Roustaei further in view of US Patent Application Publication Pub. No. US 20120218540 to Ishimi.
           Regarding claim 8, Robinson discloses the method of claim 2, further comprising:
retrieving, by the processor, a portion of the second image based on the first location of the machine readable indicia in the first image, wherein the portion of the second image includes the machine readable indicia (paragraph 10, 28, 32-34; scanned image (second image) is analyzed to retrieve portion associated with boundary location (second location) determined based on first location in first image in s520; the image in the boundary region (portion) includes the marking); and
Further Roustaei discloses the first location of the machine readable indicia in the scaled first image (paragraph 29, 32-34, 37-38; bounding box definition unit 153 determines first location/coordinates of bounding box that contain the optical code (machine readable code) as first location of the optical code in the down-sampled binary bitmap data (scaled image)).
However Robinson does not disclose grading, by the processor, the machine readable indicia in the portion of the second image.
         Ishimi discloses grading, by the processor, the machine readable indicia in the portion of the second image (paragraph 268-270, 276; barcode indicia printed on medium is scanned by verifier to generate second image and the barcode in second image is graded).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Robinson as taught by Ishimi to provide grading of barcode image data.
        The motivation to combine the references is to provide grading of barcode image so that the readability of the barcode image can be assessed based on its grade value (paragraph 276).










Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Pub. No. US 20030133139 to Robinson in view of US Patent 5122973 to Venner further in view of JP 2005026808 to Kataki further in view of US 6419340 to Wickham.
           Regarding claim 9, Robinson does not disclose the method of claim 1, wherein the image capturing unit comprises a contact image sensor.
           Kataki discloses wherein the image capturing unit comprises a contact image sensor (paragraph 16; contact image sensor 1).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Robinson as taught by Kataki to provide contact image sensor type capturing device.
        The motivation to combine the references is to provide contact image sensor type scanner wherein dirt due to cable is eliminated thereby improving the scan image quality (Paragraph 8-10, 16).
  
         However Robinson does not disclose wherein the image capturing unit is in communication with a print head of the printing apparatus.
          Wickham discloses wherein the image capturing unit is in communication with a print head of the printing apparatus (column 26, line 1-17; CCD communication with print head unit).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Robinson as taught by Wickham to provide communication between imaging device and printhead.
        The motivation to combine the references is to provide confirmation and registration of nozzle output by using CCD type sensors in communication with printhead (column 2, line 60-68; column 3, line 1-10).



Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Pub. No. US 20030133139 to Robinson in view of US Patent 5122973 to Venner further in view of JP 2005012690 to Kimura.

           Regarding claim 10, Robinson does not disclose the method of claim 1,  wherein the image capturing unit is detachably attached to the printing apparatus.
           Kimura discloses wherein the image capturing unit is detachably attached to the printing apparatus (paragraph 29; camera (capturing unit) is detachable attached via USB to printer).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Robinson as taught by Kimura to provide detachable capturing device.
        The motivation to combine the references is to provide high speed printing and reliable data communication by using wired connection with camera in detachable manner in case user prefers wireless connection (paragraph 29).



Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 6002844 to Kishida in view of US Patent Application Publication Pub. No. US 20030133139 to Robinson further in view of US Patent 5122973 to Venner.

           Regarding claim 11, Kishida discloses a printing apparatus comprising (column 3, lines 18-35; printer):
          a print head configured to print a first image on print media (column 3, lines 50-59; column 5, lines 20-27, 38-60; print control circuit 501 includes CPU that causes received print data to be developed (first image) and printed by the print head 502);
          an image capturing unit configured to capture a second image (column 4, lines 32-57; column 12, lines 1-20; barcode reader captures the printed barcode to generate second image); and
          a processor communicatively coupled to the print head and the image capturing unit (column 3, lines 49-65; barcode reader 603 (capturing unit) and print head 502 coupled to print control circuit 501), wherein the processor is configured to:
            determine a second location of the machine readable indicia in the printed content, and cause the image capturing unit to capture the second image of the portion of the printed content based on the second location of the machine readable indicia (column 11, lines 56-67; column 12, lines 1-11; the print position/coordinate of barcode is the second location of the barcode in the printed label that is used by the barcode checking unit to detect and read barcode; the print position/coordinate of barcode is based on “mark detection position” that is used for print positioning).

However Kishida does not disclose 
            determine a first location of a machine readable indicia in the first image,
            determine a second location of the machine readable indicia in the printed content based on the first location of the machine readable indicia in the first image, and
            cause the image capturing unit to capture the second image of the portion of the printed content based on the second location of the machine readable indicia.
         Robinson discloses determine a first location of a machine readable indicia in the first image (paragraph 27, 31-34; first location of markings/barcodes (machine readable indicia) is determined in the PDL data by the raster image processor),
            determine a second location of the machine readable indicia in the printed content based on the first location of the machine readable indicia in the first image (paragraph 31-34; first location of markings is determined in the PDL data; in s525 capturing device location is adjusted (second location) based on first location determined in s520 and capturing image at this second location in the printed content), and
            cause the image capturing unit to capture the second image of the portion of the printed content based on the second location of the machine readable indicia (paragraph 31-34; first location of markings is determined in the PDL data; in s525 capturing device location is adjusted (second location) based on first location determined in s520; capturing device captures second image at the adjusted position (portion of printed content being second location) using first location).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Kishida as taught by Robinson to provide determination of second location on printed output based on image location of encoded data.
        The motivation to combine the references is to provide automatic determination of  location of marks for image capturing of printed data based on location in image data even when the image data is variable page data wherein marks can be at any location (paragraph 5-10).

However Kishida does not disclose 
            convert the first image to a bit stream;
            causing the bit stream to be printed via the print head to generate printed content on the print media;
            Venner discloses convert the first image to a bit stream (column 6, lines 50-68; column 7, lines 1-25, 45-60; CPU controls transforming of page data (first image) into bit stream data which is then transmitted to printer engine as print instruction);
            causing the bit stream to be printed via the print head to generate printed content on the print media (column 6, lines 50-68; column 7, lines 1-25, 45-60; CPU controls transforming of page data (first image) into bit stream data which is then transmitted to printer engine (print head) as print instruction to print on media).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Kishida as taught by Venner to provide bit stream conversion process for print data.
        The motivation to combine the references is to provide faster printing process using multiple processors including dedicated processors for performing the bitmap process and page processing (column 2, lines 20-42).



Claim(s) 12, 14-15, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 6002844 to Kishida in view of US Patent Application Publication Pub. No. US 20030133139 to Robinson further in view of US Patent 5122973 to Venner further in view of US Patent Application Publication Pub. No. US 20020044689 to Roustaei.
           Regarding claim 12, Kishida does not disclose the printing apparatus of claim 11, wherein the processor is further configured to scale the first image to generate a scaled first image.
           Roustaei discloses wherein the processor is further configured to scale the first image to generate a scaled first image (paragraph 32, 36; the binary bitmap (first image) is scaled by the down sampling unit 151 to generate scaled down image by sampling).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Kishida in view of Robinson in view of Venner as taught by Roustaei to provide scaling of image data.
        The motivation to combine the references is to reduce processing time by down sampling data to reduce amount of data for processing (paragraph 32).



           Regarding claim 14, Roustaei disclose the printing apparatus of claim 12, wherein the first image is scaled based on a scale ratio (paragraph 36; down-sampling by sampling 1 out of 10 column/rows to scale the image by ratio 1:100 to reduce by 100 times).



           Regarding claim 15, Roustaei discloses the printing apparatus of claim 12, wherein first location of the machine readable indicia is determined in the scaled first image (paragraph 29, 32-34, 37-38; bounding box definition unit 153 determines first location/coordinates of bounding box that contain the optical code (machine readable code) as first location of the optical code in the down-sampled binary bitmap data).


           Regarding claim 18, Kishida discloses the printing apparatus of claim 12, wherein the second location in the printed content is determined based on at least the scale ratio and/or one or more mechanical parameters (column 11, lines 56-67; column 12, lines 1-11; the print position/coordinate of barcode is the second location of the barcode in the printed label that is used by the barcode checking unit to detect and read barcode; the print position/coordinate of barcode is based on “mark detection position” (mechanical parameter) that is used for print positioning).


Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 6002844 to Kishida in view of US Patent Application Publication Pub. No. US 20030133139 to Robinson further in view of US Patent 5122973 to Venner further in view of US Patent Application Publication Pub. No. US 20120218540 to Ishimi.
           Regarding claim 13, Robinson discloses the printing apparatus of claim 11, wherein the portion of the printed content comprises the machine readable indicia (paragraph 31-34; first location of markings is determined in the PDL data; in s525 capturing device location is adjusted (second location) based on first location determined in s520; capturing device captures second image at the adjusted position (portion of printed content being second location) using first location). However Robinson does not disclose wherein the processor is configured to grade the machine readable indicia in the second image.
         Ishimi discloses wherein the processor is configured to grade the machine readable indicia in the second image (paragraph 268-270, 276; barcode indicia printed on medium is scanned by verifier to generate second image and the barcode in second image is graded).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Robinson as taught by Ishimi to provide grading of barcode image data.
        The motivation to combine the references is to provide grading of barcode image so that the readability of the barcode image can be assessed based on its grade value (paragraph 276).


Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 6002844 to Kishida in view of US Patent Application Publication Pub. No. US 20030133139 to Robinson further in view of US Patent 5122973 to Venner further in view of US Patent Application Publication Pub. No. US 20020044689 to Roustaei further in view of US Patent Application Publication Pub. No. US 20120218540 to Ishimi.
           Regarding claim 16, Robinson discloses the printing apparatus of claim 12, wherein the processor is further configured to:
retrieve a portion of the second image based on the first location of the machine readable indicia in the first image, wherein the portion of the second image includes the machine readable indicia (paragraph 10, 28, 32-34; scanned image (second image) is analyzed to retrieve portion associated with boundary location (second location) determined based on first location in first image in s520; the image in the boundary region (portion) includes the marking). Further Roustaei discloses the first location of the machine readable indicia in the scaled first image (paragraph 29, 32-34, 37-38; bounding box definition unit 153 determines first location/coordinates of bounding box that contain the optical code (machine readable code) as first location of the optical code in the down-sampled binary bitmap data (scaled image)).
However Robinson does not disclose to grade the machine readable indicia in the portion of the second image.
         Ishimi discloses to grade the machine readable indicia in the portion of the second image (paragraph 268-270, 276; barcode indicia printed on medium is scanned by verifier to generate second image and the barcode in second image is graded).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Robinson as taught by Ishimi to provide grading of barcode image data.
        The motivation to combine the references is to provide grading of barcode image so that the readability of the barcode image can be assessed based on its grade value (paragraph 276).


Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 6002844 to Kishida in view of US Patent Application Publication Pub. No. US 20030133139 to Robinson further in view of US Patent 5122973 to Venner further in view of JP 2005026808 to Kataki.
           Regarding claim 17, Kishida does not disclose the printing apparatus of claim 11, wherein the image capturing unit comprises a contact image sensor.
          Kataki discloses wherein the image capturing unit comprises a contact image sensor (paragraph 16; contact image sensor 1).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Kishida as taught by Kataki to provide contact image sensor type capturing device.
        The motivation to combine the references is to provide contact image sensor type scanner wherein dirt due to cable is eliminated thereby improving the scan image quality (Paragraph 8-10, 16).
  








Other Prior Art Cited

14. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 4571699 to Herzog.





Conclusion
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENIYAM MENBERU whose telephone number is (571) 272-7465.  The examiner can normally be reached on Monday-Friday, 10:00am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on (571) 272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.   
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the customer service office whose telephone number is (571) 272-2600. The group receptionist number for TC 2600 is (571) 272-2600. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
For more information about the PAIR system, see <http://pair-direct.uspto.gov/>. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  

Patent Examiner
Beniyam Menberu

/BENIYAM MENBERU/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        

09/10/2022